Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 12/14/2021.

The application has been amended as follows: 
1.	An en route fluid transmitting apparatus for transmitting a fluid from a transmitting entity to a probe of a receiving vehicle, comprising:
a funnel that is adapted to engage with the probe;
a hose, comprising:
	a first end that is attached to the transmitting entity, and
	a second end, that is attached to the funnel, wherein the hose is adapted to convey the fluid from the transmitting entity to the funnel; and
	a thrust producing device, comprising
	a main body that is rigidly attached to the funnel, and 
	at least two rotors that are disposed within the main body for producing thrust,
wherein the thrust producing device is adapted to move the funnel freely in any direction to a predetermined position relative to the probe where the funnel engages with the probe.

2.	The en route fluid transmitting apparatus of claim 1, wherein the thrust producing device further comprises:
a control system that is adapted to communicate direct 

3.	The en route fluid transmitting apparatus of claim 2, wherein the control system is adapted to control 

4.	The en route fluid transmitting apparatus of claim 2, wherein the control system further comprises:
a machine vision device that is adapted to identify a trajectory from a current position of the funnel to the predetermined position relative to the probe.

5.	The en route fluid transmitting apparatus of claim 2, wherein the control system further comprises:
a signal receiving component that is adapted to receive commands from a remote control.

6.	The en route fluid transmitting apparatus of claim 1, wherein the funnel further comprises:
an emergency stabilizing device that is adapted to stabilize the hose in the air.

7.	The en route fluid transmitting apparatus of claim 6, wherein the emergency stabilizing device is adapted to be  deployed in response to a failure of the thrust producing device.

8.	The en route fluid transmitting apparatus of claim 1, further comprising:
at least two air ducts that each accommodate one of the at least two rotors, wherein the at least two air ducts with the at least two rotors are configured to provide a thrust in direction to the predetermined position relative to the probe.

9.	The en route fluid transmitting apparatus of claim 1, wherein the thrust producing device is adapted to be controlled independently of gravity and airstream.

10.	The en route fluid transmitting apparatus of claim 1, wherein each of the at least two rotors further comprises:
a rotor hub; and
at least two rotor blades that are attached to the rotor hub.

11.	The en route fluid transmitting apparatus of claim 10, wherein the thrust producing device further comprises:
an electric motor that is adapted to drive 
a battery that is located in the main body of the thrust producing device and that is adapted to supply 
12.	The en route fluid transmitting apparatus of claim 10, wherein the thrust producing device further comprises:
an electric motor that is adapted to drive 
a power harness that is coupled to the hose and is adapted to connect 

13.	The en route fluid transmitting apparatus of claim 1, wherein the at least two rotors is adapted to generate a velocity that is greater than a velocity of the transmitting entity.

14.	The en route fluid transmitting apparatus of claim 1, wherein the transmitting entity comprises at least one of a mobile entity or an immobile entity, wherein the immobile entity comprises at least one of a land-based construction, and the mobile entity comprises at least one of a land vehicle, a watercraft, a floating platform, or an aircraft.

15.	A method for operating an en route fluid transmitting apparatus that is adapted to transmit a fluid from a transmitting entity to a probe of a receiving vehicle, wherein the en route fluid transmitting apparatus comprises a funnel, a hose, and a thrust producing device having at least two rotors disposed within a main body, comprising:
releasing the thrust producing device with the funnel from the transmitting entity;
using a control system of the thrust producing device to communicate with the probe;
using the control system of the thrust producing device to actuate the rotors of the thrust producing device to move the funnel to a predetermined position relative to the probe;
receiving the probe with the funnel; and 
connecting the funnel with the probe.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Morris (US 8540183 B2) discloses an en route fluid transmitting device (embodiment shown in Fig. 19+20) including a funnel (1956) and hose (1955) including a thrust producing device with rotors (1935 or dual rotors of embodiment shown in Fig 17) however the rotors are not disposed in a body because they are meant as autorotation rotors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642